DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first portion of the rear wall,” the “second portion of the rear wall,” and the “rear wall” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelfrey (9045268) in view of Herbstzuber (5046648).
Regarding claim 1, Pelfrey discloses a dispenser (Fig. 22) for dispensing material, the dispenser comprising: 
a cover (64 and 68) supporting the dispenser for use; 
a viewport (72) in the cover; and 
a container (310 or 410) within the interior for storing the material, the container comprising:
a rear wall (314 or 414) opposite the viewport; 
a first section (12) adjacent a first portion of the rear wall (see annotated Figs. 14 and 16 below), the first section constructed to resist deformation (Pelfrey discloses that only the side walls, bottom wall, and top wall are collapsible; col. 8, lines 55-56; col. 10, lines 33-46; col. 11, lines 32-48) and having an outlet (117) aligned with an aperture in the cover for dispensing the material (see annotated Fig. 23 below); 
a transparent structure in the first section of the container aligned with the viewport in the cover so the material in the container is visible through the viewport and the transparent structure (col. 11, lines 49-52); and 

Pelfrey DIFFERS in that it does not disclose a biasing force applicator within an interior defined by the cover, wherein the biasing force applicator is associated with the second section of the container and adapted to apply a force to the second section to deform the second section from the undeformed state to the deformed state and move the material in the container in a direction towards the viewport. Attention, however, is directed to the Herbstzuber reference, which discloses a biasing force applicator (16) within an interior defined by a cover (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Pelfrey reference in view of the teachings of the Herbstzuber reference by employing a biasing force applicator for the purpose of applying a constant force to the container in order to achieve more consistent dispensing. It also would have been obvious to associated the biasing force applicator with the second section of the container and adapt it to apply a force to the second section to deform the second section from the undeformed state to the deformed state and move the material in the container in a direction towards the viewport since Pelfrey discloses that the container collapses from the second section 

    PNG
    media_image1.png
    437
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    734
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    512
    660
    media_image3.png
    Greyscale

Regarding claim 2, the dispenser comprising a biasing structure (17 of Herbstzuber) in the cover adapted to urge the biasing force applicator toward the second section.
Regarding claim 3, the first portion of the rear wall is coplanar with the second portion of the rear wall when the second section is in the undeformed state (Fig. 14 of Pelfrey).
Regarding claim 4, the second portion of the rear wall is not coplanar with the first portion of the rear wall when the second section is in the deformed state (Fig. 17 of Pelfrey).
Regarding claim 7, wherein at least one of the container or the cover is coupled to a handle (6 of Herbstzuber) that, upon actuation, effects the dispensing of the material.
Regarding claim 8, the container is made from plastic (col. 10, lines 57-59 and col. 11, lines 59-61 of Pelfrey). 
Regarding claim 9, the material is fluent material (col. 1, lines 7-16 of Pelfrey).
Regarding claim 10, the dispenser comprising a biasing structure (17 of Herbstzuber) disposed between the biasing force applicator and the cover (Fig. 1 of Herbstzuber), the biasing structure providing a biasing force to the biasing force applicator to deform the second section (Fig. 1 of Herbstzuber).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest the second section is between a first portion of the first section and a second portion of the first section or the second section is separated from the first section by a groove located in the rear wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNELL A LONG/Primary Examiner, Art Unit 3754